MULTIPLE CLASS PLAN on behalf of Franklin Strategic Mortgage Portfolio This Multiple Class Plan (the “Plan”) has been adopted unanimously by the Board of Trustees of Franklin Strategic Mortgage Portfolio (the “Fund”). The Board has determined that the Plan, including the expense allocation methods among the classes, is in the best interests of each class of the Fund and the Fund as a whole. The Plan sets forth the provisions relating to the establishment of multiple classes of shares of the Fund. 1. The Fund shall offer four classes of shares, to be known as Class A Shares, Class A1 Shares (formerly Class A Shares), Class C Shares and Advisor Class Shares. 2. Class A Shares shall carry a front-end sales charge ranging from 0% - 4.25%. Class A1 Shares shall carry a front-end sales charge ranging from 0% - 4.25%. Class C Shares shall not be subject to any front-end sales charges, but shall charge a 12b-1 distribution fee of 0.65%. Advisor Class Shares shall not be subject to any front-end sales charges or 12b-1 distribution fee. 3. Class A Shares and Class A1 Shares shall not be subject to a contingent deferred sales charge (“CDSC”), except in the following limited circumstances. On investments of $1 million or more, Class A Shares will be subject to a contingent deferred sales charge of 1.00% of the lesser of the then-current net asset value or the original net asset value at the time of purchase applies to redemptions of those investments within the contingency period of 18 months from the calendar month following their purchase. On investments of $1 million or more, Class A1 Shares will be subject to a contingent deferred sales charge of 0.75% of the lesser of the then-current net asset value or the original net asset value at the time of purchase applies to redemptions of those investments within the contingency period of 18 months from the calendar month following their purchase. The CDSC for both Class A Shares and Class A1 Shares is waived in certain circumstances, as described in the Fund’s prospectus. Class C Shares redeemed within 12 months of their purchase shall be assessed a CDSC of 1.00% on the lesser of the then-current net asset value or the original net asset value at the time of purchase. The CDSC is waived in certain circumstances as described in the Fund’s prospectus. Advisor Class Shares shall not be subject to any CDSC. 4. The distribution plans adopted by the Fund pursuant to Rule 12b-1 under the Investment Company Act of 1940, as amended, (the “Rule 12b-1 Plan”) associated with the Class A Shares may be used to reimburse Franklin/Templeton Distributors, Inc. (the “Distributor”) or others for expenses incurred in the promotion and distribution of the Class A Shares.
